Citation Nr: 1033749	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-18 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah



THE ISSUE

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to December 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating decision of the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  [A January 2004 
rating decision denied service connection for left ear hearing 
loss.  Upon the submission of additional evidence within one year 
of that denial the May 2006 rating decision readjudicated the 
claim.]  In January 2007 the Veteran was afforded an informal 
conference with a decision review officer; a copy of the 
conference report is associated with the claims file.     


FINDINGS OF FACT

1. Tinnitus was not manifested in service, and the preponderance 
of the evidence is against a finding that the Veteran's current 
tinnitus is related to his service or to any event therein.

2. A left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss (SNHL) was not 
manifested in the Veteran's first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current left ear hearing loss disability is related to 
his service or to any event therein.  


CONCLUSIONS OF LAW

1. Service connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2. Service connection for left ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  A September 2004 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not alleged 
that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for a VA examination in 
October 2004.  The examination is adequate as it considered the 
evidence of record and the reported history of the Veteran, was 
based on an examination of the Veteran, noted all findings 
necessary for a proper determination in the matter, and explained 
the rationale for the opinion offered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

	Tinnitus

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was Communications Center Man; the 
related civilian occupation was clerk-typist.  

The Veteran's STRs (including November 1965 service entrance 
examination and November 1968 service separation examination) are 
silent for complaints, findings, treatment, or diagnosis relating 
to tinnitus.

A June 2003 VA outpatient treatment record notes that the Veteran 
reported left-sided tinnitus, noted to be an "ocean sound."  

A December 2003 VA outpatient treatment record notes that the 
Veteran had constant tinnitus in the left ear.  

July 2004 and March 2007 letters from B.C.T., M.D. state that the 
Veteran described constant tinnitus of a non-pulsatile nature.

On October 2004 VA examination the Veteran complained of tinnitus 
and reported military noise exposure that included artillery, 
helicopters, large guns, and small arms.  He also reported 
civilian noise exposure from hunting before service.  He reported 
sudden onset of tinnitus (of an unknown etiology) in May 2003, 
noted to be recurrent, persistent, and constant.

The Veteran alleges he has tinnitus as a result of exposure to 
noise trauma during service.  It is not in dispute that he now 
has tinnitus (as such is a disability capable of lay observation 
and the diagnosis is established essentially by subjective 
complaints).  While no specific incident of noise trauma in 
service is shown, it may be conceded that by virtue of his 
training and duties in service he likely had some exposure to 
hazardous noise levels therein.  However, tinnitus was not noted 
in service, and the Veteran does not allege, nor does the 
evidence of record suggest, that his tinnitus had its onset in 
service (he reports it had its onset in May 2003).  Consequently 
, service connection for such disability on the basis that it 
became manifest in service and persisted is not warranted.    

Furthermore, there is no competent evidence of record that 
relates the Veteran's tinnitus to his active service.  While he 
stated in his June 2007 substantive appeal that his private 
treatment provider had opined that his tinnitus was service 
connected and more likely than not resulted from combat in 1966-
67, the July 2004 and March 2007 opinions of Dr. B.C.T., do not 
relate the Veteran's tinnitus to his service (and the Veteran has 
not identified, or submitted records from, another provider).  No 
competent evidence of record indicates that the Veteran's 
tinnitus is (or might be) related to noise exposure in-service.  

While the Veteran is competent to provide evidence of lay-
observable events or the presence of a disability, or symptoms of 
disability capable of lay observation (to include ringing in his 
ears), (See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent 
to establish by his own statements that his tinnitus is 
etiologically related to remote events (to include noise trauma) 
in service.  That is a complex medical question not capable of 
resolution through lay observation (and requiring specialized 
medical knowledge/training), and he is a layperson, lacking the 
requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).  

Notably, tinnitus was first clinically reported in June 2003 (and 
on October 2004 VA examination the Veteran reported that the 
onset of his tinnitus was in May 2003, more than 35 years 
postservice.  Such a lengthy time interval between service and 
the first postservice documentation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a finding 
that the disability is related to service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 

	Left ear hearing loss

On November 1965 service entrance examination; the Veteran's ears 
were normal on clinical evaluation; audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
0 (10)
-10 (0)
-10 (-5)

[The figures in parentheses represent conversions of ASA values 
to ISO (ANSI) units and are provided for data comparison 
purposes.]  

The STRs do not include any report of findings or complaints 
pertaining to hearing loss.  

On November 1968 service separation examination; the Veteran's 
ears were normal on clinical evaluation; puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-10 (0)
-10 (-5)
LEFT
5 (20)
0 (10)
15 (25)
5 (15)
5 (10)

A June 2003 VA outpatient treatment record notes that the Veteran 
complained of deafness in the left ear and that he had a sudden 
onset of SNHL on May 9, 2003.  The impression was sudden SNHL.  

An August 2003 VA outpatient treatment record notes that the 
Veteran had deafness in the left ear. 

A December 2003 VA outpatient treatment record notes that the 
Veteran had sudden onset of left ear SNHL in "5/09."  

A July 2004 letter from B.C.T., M.D. states that the Veteran had 
sudden SNHL that occurred in May of 2003.  His audiograms 
revealed severe hearing loss with poor discrimination, and it was 
noted he had permanent and severe hearing loss in the left ear.  
Dr. B.C.T. opined that the Veteran's SNHL was not associated with 
anything that had happened to him recently and that although it 
was difficult to ascertain true etiology under the circumstances, 
it was certainly possible that the Veteran's hearing loss could 
be related to combat and exposure to explosives and other loud 
noises while serving in the military as acoustic trauma was a 
potential cause of hearing loss.

An August 2004 VA outpatient treatment record notes that the 
Veteran had a history of sudden onset SNHL on the left side in 
May 2003.  

On October 2004 VA examination; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
80
75
70
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 12 percent in the left ear.  The 
Veteran complained of hearing loss of a sudden onset on May 9, 
2003.  The Veteran reported military noise exposure that included 
artillery, helicopters, large guns, and small arms.  He also 
reported civilian noise exposure from hunting before service.  
The diagnosis was severe to moderately severe and gradually 
sloping SNHL.  The examiner noted that hearing loss due to noise 
exposure is usually bilateral in nature, and that the Veteran's 
military service was in 1965-1968; and opined that given that the 
Veteran had the onset of unilateral hearing loss in May 2003, it 
was unlikely that his hearing loss was related to military 
service.    

A March 2007 letter from B.C.T., M.D. states essentially the same 
facts as in the July 2004 letter; an additional new statement 
indicates that the Veteran's hearing loss is just as likely than 
not to be related to combat noise trauma in the mid to late 
1960's.  

It is not in dispute that the Veteran now has a left ear hearing 
loss disability by VA standards, as such is diagnosed and shown 
by official audiometry.  It may also be reasonably conceded that 
he likely was exposed to some degree of noise trauma in service.   
(However, there is nothing in the record to indicate (or suggest) 
that he served in combat, and he is not entitled to the relaxed 
evidentiary standards afforded under 38 U.S.C.A. § 1154(b) to 
veterans who did serve in combat.)

The Veteran's STRs (including his service separation examination 
report) do not show a hearing loss disability and the Veteran 
does not allege an onset of hearing loss in service.  
Furthermore, there is no evidence or allegation that SNHL was 
manifested in the first year following the Veteran's discharge 
from active duty.  Consequently, service connection for a left 
ear hearing loss disability on the basis that such disability 
became manifest in service and persisted, or on a presumptive 
basis (for SNHL as an organic disease of the nervous system under 
38 U.S.C.A. § 1112) is not warranted.  

Under these circumstances, what is required to establish service 
connection for the left ear hearing loss disability is that there 
must be competent evidence that relates the Veteran's left ear 
hearing loss disability to his service/to include as due to 
alleged remote noise trauma therein.  

The opinion of the October 2004 examiner was that the Veteran's 
hearing loss was not likely due to his military service.  For 
rationale, he pointed to the fact that hearing loss from noise 
trauma usually presents bilaterally and the Veteran's loss was 
unilateral and his hearing loss was onset in 2003 while his 
service was from 1965-1968.  As the opinion is by a medical 
professional competent to provide it, and explains the underlying 
rationale for the opinion (citing to medical and factual 
evidence), it is probative evidence in this matter. 

In July 2004 B.C.T., M.D. opined that it was certainly possible 
that the Veteran's hearing loss could be related to combat and 
exposure to explosives and other loud noises while serving in the 
military.  This opinion lacks substantial probative weight as it 
is phrased in terms that are general and speculative.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical 
evidence that is speculative, general, or inconclusive cannot be 
used to support a claim).  

In March 2007 Dr. B.C.T. opined that (although it was somewhat 
difficult to ascertain etiology in the circumstances) the 
Veteran's hearing loss was just as likely than not related to 
combat noise exposure in the mid to late 1960's.  However, he did 
not explain a rationale for his opinion other than noting that 
acoustic trauma was a potential cause for hearing loss such as 
the Veteran's. Notably, the U.S. Court of Appeals for Veterans 
Claims (Court) has held, "A mere conclusion by a medical doctor 
is insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion."  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998).  Although Dr. B.C.T., is a 
medical professional and competent to offer the opinion, he does 
not discuss such factors as the lengthy postservice time interval 
before the onset of the Veteran's left ear hearing loss (which 
the VA examiner found to be a significant factor weighing against 
service connection).  As Dr. B.C.T.'s opinion is unsupported by 
citation to factual or medical evidence and is essentially a mere 
conclusion, it is lacking in probative value.  

While the Veteran is competent to provide evidence of lay-
observable events or the presence of disability, or symptoms of 
disability capable of lay observation (to include hearing loss), 
(See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)), he is not competent to 
establish by his own statements that his left ear hearing loss of 
recent onset is etiologically related to his service (as due to 
alleged remote noise trauma therein); that is a complex medical 
question requiring specialized medical knowledge/training, and he 
is a layperson, lacking the requisite expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F.3d 1372, 1374 (Fed. Cir. 2007). 

As noted above, a lengthy time interval between service and the 
first postservice documentation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a finding 
that the disability is related to service.  Maxson, 230 F.3d. at 
1333.  Here it is significant that the Veteran's hearing loss was 
reported to have had its onset in 2003, more than 35 years after 
service.    

The preponderance of the evidence is against a finding that the 
Veteran's left ear hearing loss is related to his service,  and 
therefore against the Veteran's claim.  Accordingly, the benefit 
of the doubt rule does not apply; the claim must be denied. 



ORDER

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


